Mr. Justice Craig delivered the opinion of the Court: This was a bill in equity, brought by Julia Ann McDowell, for partition of a certain tract of land between herself and William McDowell, and also for specific performance of a contract providing for the conveyance of a certain other tract, which had .been executed by the complainant, and defendant, William McDowell. The bill also prayed for an injunction to enjoin McDowell from taking possession of the premises-claimed by complainant, under a writ issued or to be issued by a justice of the peace on a judgment in an action of forcibledetainer which McDowell had prosecuted against complainant. The defendant, McDowell, put in an answer to the bill, and on the hearing, upon the pleadings and evidence, the court, awarded a partition of the premises sought to be divided, and! refused a specific performance of the contract set up in the bill. The defendant, McDowell, not being satisfied with the decree, sued out this writ of error. It is claimed that if the complainant has any rights under the contract set up in the bill, they are purely legal, and maybe enforced in a court of law. It may be true that complainant might have been able to defeat the action brought for possession of the premises, by relying on her contract on a. trial in a court of law; but if she was entitled to the land under the written contract, she had a clear right to invoke-the aid of a court of equity, and compel a division, or a deed, for that portion of the property which she acquired under the-written contract. The complainant, under the allegations of her bill, sought a partition of premises which were held undivided between her and the defendant. She also prayed for the specific performance of a contract in writing, providing for the conveyance of the land. The rule that a court of equity has jurisdiction to grant relief in such cases, is too familiar to cite authorities in its support. It is quite true, as suggested, that where a party has an adequate remedy at law, a court of equity will not interfere; but that doctrine has no application to the facts of this case. Here the complainant and defend•ant, who had lived together as husband and wife for a number of years, agreed to separate, and entered into a written ■contract providing for a division of the three acres of land in controversy, and certain specified articles of personal property. One-third in value of the land, including the house, was to be set off to complainant. After this contract had been executed, the parties agreed upon two men to go upon and divide the land. In pursuance of this arrangement two men were selected, and they examined the property, agreed upon a division, and the defendant, as the evidence shows, was entirely satisfied with and assented to the division so made, and complainant was left in the possession of the land which it had thus been determined she should have. These were some of the facts before the court which led to the decree enjoining the defendant from dispossessing complainant and vesting the title to the property in her, and the decree, in our judgment, was justified by the evidence. As no relief was granted in reference to the other tract of land, and no cross-errors have been assigned, it will not be necessary to spend any time in relation to that part of the relief claimed in the bill, although the matter is discussed in the argument of plaintiff in error. It is also claimed that the court erred in admitting the evidence of the witnesses Buck and Williams, to vary the terms of the written contract (Exhibit “B.”) No relief was granted under this contract, and whether the evidence was competent or not is a matter of no consequence whatever. It is also claimed that the court erred in rejecting evidence offered by the defendant to show complainant defended the bill for divorce brought by the defendant against her, and claimed alimony, and other evidence of a like character. We do not think this evidence had any bearing on the issue presented by this record, and for this reason, if for no other, the court did right in rejecting it. The contract under which complainant claims the land, provides that after receiving the property she shall release the defendant from all further claims for dower, but this is all. So far as any agreement was concerned she had a right to resist his suit for divorce, if she saw proper, and anything she did in that direction did not impair her rights under the written contract. But it is said if the defendant was entitled to a decree in this cause for one-third in value of the whole lot, as prayed for in her bill, it was error in the court to decree her the fee simple title to the strip eighty-five feet wide on which the dwelling house stood, without ascertaining, by competent evidence, the value of the whole lot, and the relative value of the eighty-five foot strip. It appears from the evidence that the defendant was present when Buck and Williams divided the land between the parties, and expressed himself entirely satisfied with the division as made. The court, by the decree, followed and confirmed this division, which it was authorized to do by the evidence. In the division of the three-acre lot, if defendant saw proper to allow the complainant to have more in value than one-third of the lot, he could do so, and after the division was made with his sanction and approval, he will be bound by it, although she may have received a, trifle more in value of the property than the contract specified she might receive. It will be remembered that the complainant and the defendant were never legally married, as complainant, at the date of the marriage, had a husband then living, so that no objection can be urged against the validity of the contract providing for a division of the property, on the ground that the contracting parties were husband and wife. The decree of the circuit court will be affirmed. Decree affirmed.